37




      1   A         Well, again, not to be too fine of a point on it but

      2   it's not simply Mrs. Kleiner says, It's your fault, you did

      3   this, you stole my husband, you chose this, she also then tells

      4   people this publicly, and there's multiple witnesses who say

      5   she said that all the time.    So now you've got this other layer

      6   for this child.    It's not just, Hey, this is your fault, coming

      7   from the mother -- who, by the way, knew about it clearly and

      8   was bringing it about herself -- it's that she's telling

      9   people.   So when you think of an adolescent, this is a time of

     10   deep sort of self-consciousness and awareness of who am I in

     11   the world, how do people think of me, and you have this woman

     12   saying to people all around, This child did this on purpose,

     13   she brought it on herself, she was having sex with my husband,

     14   that is deeply, deeply disturbed behavior by Kleiner -- Mrs.

     15   Kleiner and very damaging as you see in Lisa, or as I saw,

     16   frankly, in my evaluation.

     17   Q         And you are aware that at trial, the government's

     18   experts, Dr. Dietz and Dr. Martell, relied on Judy Kleiner's

     19   reports that Lisa had brought the sex on herself when they were

     20   making conclusions about Lisa being a willing participant or

     21   consenting to the sexual abuse?

     22   A         Yes.   I'm aware that Dr. Martell and Dr. Dietz both

     23   raised the specter of Lisa as, quote, a willing participant and

     24   someone who possibly consented to sexual abuse when she was

     25   starting at 11 years old.


                                          1676
                                                                        C-037
38




      1   Q          And there also have been instances of Judy actually

      2   killing the family dog in front of the children; is that

      3   correct?

      4   A          Yes.   So this is just further emotional abuse.   I mean,

      5   again, this is not the child being physically hurt but imagine

      6   the child watching your mother kill a beloved, treasured pet,

      7   the coercion and the control that's part of that.

      8                Other examples of abuse would be forcing the kids to

      9   fight one another, something that's strangely and bizarrely

     10   Mrs. Kleiner chose to do having her children have to hit each

     11   other with wooden boards.

     12   Q          In fact, told them that they had to go out and hit each

     13   other with two-by-fours and don't come back until someone's

     14   bleeding?

     15   A          Correct.

     16   Q          And that was confirmed by multiple sources?

     17   A          That's right.

     18   Q          And then she would also continue to leave Lisa at home?

     19   A          Well, in fact, the leaving Lisa alone at home sounds

     20   almost passive and, in fact, what emerged is that Mrs. Kleiner

     21   appeared to actively participate in the handing over, what we

     22   call trafficking, frankly, of Lisa to adult men for sex.

     23   Q          Beyond those instances of abuse, which we can all agree

     24   is quite disturbing, there was also emotional and physical

     25   neglect, another one of these ACE factors that adds to the


                                           1677
                                                                        C-038
39




      1   dose?

      2   A       Yes.     The neglect, emotional and physical -- I mean,

      3   again, I think as lay people, we probably have a conception of

      4   these two concepts, but the emotional neglect has to do with

      5   the lack of love, nurturing, tenderness that's essential to a

      6   growing child.

      7             Physical neglect is more the absence of needed

      8   environmental sources of, you know, of health for the child.

      9   So dirty home, poor home, child not getting enough food,

     10   nutrition, clothing, leaving the child.    No toys has actually

     11   been identified as a source of -- as a variable of neglect, not

     12   letting that child grow and have something to play with.     So

     13   those are both two different factors, again, present in Lisa

     14   Montgomery's life.

     15   Q       And what about the risk factor with respect to parental

     16   loss?

     17   A       Parental loss and abandonment is shown as a severe risk

     18   factor for many, many years in the literature, and we know Lisa

     19   Montgomery, it's quite clear her father both takes her away

     20   from the mother for this sort of bizarre period of time that's

     21   unclear what that was but appears to abscond with her, but then

     22   he really just disappears and abandons her, and that's a risk

     23   factor for kids to lose a parent.

     24   Q       And that's scientifically known?

     25   A       Yes.     Again, when I say risk, I apologize because --


                                          1678
                                                                      C-039
40




      1   what I'm saying is risk factors are events in one's life that

      2   increase the likelihood that you're going to have problems,

      3   psychological, emotional outcomes.

      4   Q        And the violence in the home?

      5   A        Well, again, this is a very, very robustly and

      6   rigorously studied aspect of child development, which is are

      7   they suffering violence in the home and/or witnessing domestic

      8   violence?   Huge factor that predicts problems in kids to

      9   witness violence in their home, and we have this in spades

     10   during Lisa Montgomery's childhood.

     11   Q        You saw that in the records and you have them listed

     12   here some of the instances of violence you were able to glean

     13   from reliable documents and data in your review?

     14   A        Absolutely.   I mean, stories of -- as we heard, Diane

     15   Mattingly protecting Lisa from witnessing a massive fight

     16   between adults in the middle of her living room.   Mr.

     17   Patterson, the first -- sorry -- Lisa's father and Judy were

     18   flagrantly violent with each other and fought.

     19               Mr. Kleiner was apparently brutal towards Judy.

     20   She had a broken nose, black eyes, physical, you know,

     21   manifestations of the amount of violence and severity of

     22   violence.

     23            There were a number of people coming in and out of the

     24   house.   These supposed boyfriends or men who were coming to see

     25   Judy, and there would be violence with them at times.


                                         1679
                                                                      C-040
41




      1   Q       Then, of course, we have evidence from, for example,

      2   James Miller, a cousin of Lisa, who came to live with them that

      3   described Jack's assaulting of Lisa and the children and

      4   multiple witnesses talking about Jack's physical abuse?

      5   A       Yes, extensive.

      6   Q       And the risk factors regarding substance abuse in the

      7   home?

      8   A       Just simply there's a high correlation of children who

      9   grow up in homes with substance-abusing adults as having their

     10   own risk to not just substance abuse but other mental disorders

     11   and other problems.   We see this extensively in the history of

     12   Lisa Montgomery in terms of those adults who on that side

     13   reported to be substance abusing.

     14   Q       These risk factors seem to be quite astonishing and

     15   unique in Lisa Montgomery's history with respect to child

     16   objectification, abduction, and abandonment.   Why is that

     17   important and relevant to you in your analysis of Lisa

     18   Montgomery?

     19   A       Well, I called this risk factor.   It's not in the ACE

     20   Study, of course, because it is so -- frankly, I think it's

     21   sort of rare the amount of child objectification that is

     22   present in this family multigenerationally, but I have flagged

     23   it because it is so pronounced in terms of a pattern that

     24   existed in this family of seeing children as objects to be used

     25   in battles with one another, literally people take threatening


                                        1680
                                                                       C-041
42




      1   to get rid of kids, getting rid of kids, threatening to steal

      2   kids; and you see I've listed it here, but from Lisa's

      3   childhood she saw this disturbing pattern that children were

      4   objects and it, I believe, was absorbed into her very disturbed

      5   sense of self.

      6   Q          And then the risk factor of her mentally unstable

      7   parents.    What evidence did you see in Lisa's history that her

      8   parents were mentally unstable?

      9   A          Again, there's robust and rigorous literature on this.

     10   When kids have a mentally ill parent, especially untreated,

     11   that the children have much greater likelihood of mental

     12   illness.

     13                You've got Mr. Patterson who supposedly has

     14   posttraumatic stress disorder and depression and he himself

     15   didn't think he could be around his children, and Mrs. Kleiner

     16   is clearly a very disturbed woman.     I don't know what her

     17   diagnosis would have been, but her completely out-of-control

     18   behavior, her vicious sadism, her lability, meaning the mood

     19   sort of instability, and her assaultiveness suggests she was

     20   very mentally ill.

     21                And then Mr. Kleiner, again, just a profoundly

     22   disturbed man in terms of not just his behavior in the home as

     23   violent but also pronounced alcohol use and, of course, most of

     24   all a predatory sexual abuser.

     25   Q          What was the psychological effects of Mrs. Montgomery


                                          1681
                                                                         C-042
43




      1   of all of this on her childhood and adolescence?

      2   A       As I said, there's just massive, pervasive, severe,

      3   negative impact on Mrs. Montgomery in almost all aspects of her

      4   functioning due to this traumatic stress and this highly

      5   disturbed childhood.

      6   Q       Let's break that down a little bit, if we can.     Let's

      7   talk first about the effects of Mrs. Montgomery with respect to

      8   her emotional dysregulation.

      9   A       So if you just think back a minute to -- we talked

     10   about complex posttraumatic stress and that category falls

     11   under there.   It is, again, emotional dysregulation, inability

     12   to recognize, deal with, handle one's feelings and experiences.

     13             Okay.   So there is extensive evidence that Mrs.

     14   Montgomery was a profoundly dysregulated young woman.    So

     15   starting -- I think, it really, really began to emerge in her

     16   teen years when she was being raped and then going into her

     17   very disturbed adulthood.   This would be -- you know, examples

     18   of this are her incredible volatility, her inability to handle

     19   emotions, retreating in her bed for days, sort of losing it on

     20   her kids, I think mistreating her children, excessively

     21   drinking, being engaged in promiscuous behavior.   These are all

     22   signs of a person who is not able to manage or regulate the

     23   emotions and the experiences that are going on in their body.

     24   Q       I'd like to stop you right there for second.     You're

     25   aware of the fact at the trial of this case trial counsel


                                         1682
                                                                        C-043
44




      1   talking about Lisa Montgomery as a teenager as he's seeing her,

      2   and he's talked about her being retreated into herself, looking

      3   incredibly frightened, shaking, trembling, showing a startled

      4   response.   These are the signs of a traumatized child, and he's

      5   seeing them in his teenage years -- sorry -- in her teenage

      6   years.

      7               He then also says that as she grew, she became this

      8   strange member of the family who everyone says she's impossible

      9   to deal with.   She flies off the handle.   She's irritable.    You

     10   never know what she's going to do.    So then you watch that

     11   dysregulation now at a different point in time and it's morphed

     12   into more of what we see as this chronically undercontrolled

     13   woman due to who used to be that frightened, withdrawn

     14   teenager.

     15   Q        Now, with respect to distorted damage to self, I know

     16   that's going to become very important as we discuss

     17   dissociation and psychosis.   Could you please describe for the

     18   Court what it is that you mean here with respect to distorted

     19   damaged sense of self?

     20   A        Yes.   Ms. Montgomery has such an unbelievably troubled

     21   split and damaged sense of herself.    Again, consistent with

     22   what has happened to her and what her childhood was but it is

     23   so pronounced, and what I mean by that is her ability to be

     24   herself is almost not -- she's almost incapable of feeling a

     25   sense of self; and what I mean by that is when she feels a


                                         1684
                                                                     C-044
45




      1   sense of self, she's confused by that.    When she has a feeling,

      2   she doesn't really know if the feeling is coming from within

      3   her or outside of her.    That's very, very disturbing.

      4                When she does describe herself, she talks about

      5   herself as being damaged, broken, only good as a body to create

      6   babies, brought about by Jack's abuse.    She has these very

      7   denigrating conceptions of herself.    But what's even more

      8   disturbed is that there isn't really for her a sense of self

      9   that is steady or consistent, and it's almost like quicksand,

     10   her sense of herself in the world.

     11   Q         Now, up here on the slide you mentioned, "Must have

     12   wanted it if I wanted a room."    Do you recall in your clinical

     13   interview of Mrs. Montgomery when you began to ask her about

     14   the abuse by all of these other men, her telling you about what

     15   her mother's -- her mother blaming her?    What did her mother

     16   say?

     17   A         Well, her mother said, first of all, Hey, you wanted a

     18   room so we need to pay for those renovations.    I'm putting it

     19   in quotes.    And, therefore, sort of like if you wanted this

     20   room, you have to take it.    And also she herself internalized

     21   it.    That's where we're getting into sense of self.   She said,

     22   I must have wanted it if I wanted to have a room, right?       She

     23   asked that of me almost as if it was possibly true.

     24   Q         Do children do this when they're subjected to abuse?

     25   A         Absolutely.


                                          1685
                                                                        C-045
46




      1   accurately in some cases and has trouble remembering, for

      2   instance, states of her body with any accuracy.

      3                So pregnancy has been discussed with her many times,

      4   sex, her body during sex, what was happening to it.       These are

      5   perceptions that for her are split.      They're fragmented.    I can

      6   talk about dissociation but it might be easier later but I will

      7   explain that.

      8   Q          Sure.   We'll wait.   We're going to get there very, very

      9   quickly.    What about her distorted perception in her

     10   interpersonal relationships?

     11   A          This is that third piece of the complex posttraumatic

     12   stress.    We've got that emotional dysregulation.    We've got

     13   that sense of self being distorted.      Then we have a very, very

     14   troubled part of Mrs. Montgomery which is her perception of

     15   other people; and what I mean by this -- and this happens to

     16   severe abuse survivors -- Mrs. Montgomery grew in a context of

     17   experiencing people as a source of physical pain, emotional

     18   pain and neglect.     She then internalized that that is what

     19   human interaction is.     People are going to hurt you.    They're

     20   going to violate you.     And what emerged as she grew into an

     21   adult was a difficulty perceiving people as anything except a

     22   threat or an object, because people to her were the source of

     23   such deep, disturbing violence as a kid.

     24                So for her people were not like you or I might

     25   experience, you know, a full person with a range of


                                            1687
                                                                         C-046
47




      1   capabilities and relationships.    You know, to me maybe you're a

      2   lawyer, I'm an expert here on the stand.    We have a whole set

      3   of meanings about that.    Lisa Montgomery when she sees people,

      4   she experiences people as highly frightening and threatening

      5   and sources of destruction, basically.

      6   Q       And now we're going to move into a discussion of

      7   dissociation, which is such an important finding with Mrs.

      8   Montgomery.    Can you explain to the Court why children

      9   dissociate?

     10   A       Yes.    So this is really, I think, a very, very

     11   important aspect of Mrs. Montgomery's mental disturbance.      She

     12   is a very, very severe example of a person who uses

     13   dissociation; and what I mean by dissociation, just for a

     14   minute take it back to kids, if a child is experiencing

     15   something that is physically hurting them or just horrifying

     16   them, it's overwhelming them, one of the things that happens

     17   physiologically is that the brain actually releases into the

     18   body chemicals that are -- we call them endogenous opioids.

     19   It's just like it sounds.    Endogenous from within, coming from

     20   within us.    Opioids like you might think of with -- that you

     21   need during surgery or during, you know, pain relief people

     22   take opiates.

     23                We have a set of those in our body that get released

     24   during physical pain and they're incredibly protective.    I

     25   mean, if a soldier -- and we hear these stories all the time


                                          1688
                                                                      C-047
48




      1   from veterans.   If a soldier hits an IED and his leg is wounded

      2   severely and he's lying there talking to his buddy saying,

      3   Okay, radio this and do that, you know, move this way, and the

      4   buddy is thinking, How is he talking to me?     How is he

      5   functioning?   His leg is very, very injured.    What's happening

      6   is his system has kicked into opiate secretions that are

      7   decreasing and detaching the pain.

      8   Q       How does that work with children in a sexual abuse

      9   case?

     10   A       So a child who is being raped, the child -- let's say,

     11   if we're going to use Mrs. Montgomery, that's obviously why

     12   we're here, a young child 13, physically not developed, who's

     13   being raped by an adult male is going to have a whole cascade

     14   of physical discomfort, pain, and horror from that.    So they're

     15   going to have smells and sounds of an adult male having sex.

     16   They're going to have the physical pain in their genital area

     17   of an adult male penetrating them, and all of that is going to

     18   lead that body to need to, as we talked earlier, survive, cope.

     19   What's going to happen is the body releases chemicals that will

     20   anesthetize.   That decreases the pain the child feels.     It

     21   decreases the sensory experiences, I'm not really feeling it.

     22   It decreases the consciousness.   Rape survivors will tell you

     23   it was like I left my body and looking down and so -- sorry.

     24   Q       No.    That's a really, really important point with

     25   respect to Lisa Montgomery and that consciousness issue in the


                                         1689
                                                                        C-048
49




      1   looking down.    What examples do you have from Lisa Montgomery?

      2   A        So one of the things, again, sort of came out

      3   organically in a description she was giving, she was talking

      4   about Jack Kleiner's fondling her and what, again, I'm calling

      5   grooming, preparing the child to be the object of my sexual

      6   abuse.   She was talking about what he would do, taking off her

      7   clothes and starting to touch her body and she just offhandedly

      8   said, Things were still real then.     And I said, Well, what does

      9   that mean?    And we began to talk about her memories, and what

     10   was clear was that her memories were -- are different as she

     11   gets older because they are more fragmented, and what I'm

     12   positing is that they are memories that have been degraded and

     13   fragmented by her dissociation.    Sorry.   That's a long

     14   explanation.    But if I could have just another minute on it.

     15                Those endogenous opiates I talked about, those

     16   things that make you not feel the pain, the good thing is they

     17   make you not feel the pain, but the other side of it is they

     18   also disconnect us then as that memory of the event is being

     19   laid down.    That's why after a trauma we often don't have great

     20   fragmented -- sorry -- great linear memories.     We have

     21   fragmented memories.    So as that opiate is decreasing pain and

     22   decreasing consciousness, it's also decreasing memory and

     23   connection.

     24                So when Lisa Montgomery says to me, Things were

     25   still real then, what she was saying is she has a memory of


                                          1690
                                                                        C-049
50




      1   clinical presentation of a severely dissociated person, and

      2   Mrs. Montgomery has a very severe dissociative symptomatology.

      3   Q         And you've used the word "severe," and we know that you

      4   have, because of your work at Bellevue with Survivors of

      5   Torture and your work with journalists who have been kidnapped

      6   in third world countries and tortured, you've seen a lot of

      7   people who have been traumatized.     Where would you place Mrs.

      8   Montgomery's level of dissociation in the population of

      9   individuals that you have treated which is quite unique?

     10   A         Oh, it is one of the most severe cases of dissociation

     11   I've ever seen.   What I mean by that is it's so pervasively

     12   part of who she is.   I've seen survivors of very severe rape

     13   and torture who had an okay enough childhood that, yes, they

     14   have severe dissociation.   When you start reminding them about

     15   the kidnapping, for instance, they dissociate.    They

     16   disconnect.    I'm not feeling myself anymore.   I can't do this.

     17   I'm not in my body.   The world's not real but they have a

     18   fundamental sense of self that is intact.

     19               Mrs. Montgomery doesn't have that.   Mrs.

     20   Montgomery's entire development took place in a context of

     21   stress, humiliation, degradation, and so her dissociation is

     22   woven deeply into her personality.    There is no ground for her

     23   to stand on.   So her dissociation is not the sort of episodic

     24   blips.    Her dissociation is a completely pervasive part of who

     25   she is.   She lives in a dissociated state much of the time.


                                         1692
                                                                       C-050
51




      1   depersonalization means is I don't feel like a person.     I'm not

      2   in my body.    I'm not real.   And derealization is the world is

      3   not real.     The world feels like a movie or a fog or a dream,

      4   and it's really incredible because people who dissociate, they

      5   talk about this as just a very frightening, disturbing

      6   experience to feel that way.

      7               Mrs. Montgomery has very severe derealization and

      8   depersonalization, and that means she is very vulnerable to not

      9   knowing if she's real, if her environment's real, if the

     10   interaction is real.    It all, like I said, becomes sort of like

     11   quicksand for her, and I believe that is because her

     12   neurobiological response to early stress was such a heavy load

     13   of anesthetizing, altering neurochemicals that she now just

     14   daily functionally lives in that kind of -- in that kind of

     15   operating stance, which is the world does not feel real to her.

     16   Q       And so we talked, I think --

     17   A       I think we talked about that.

     18   Q       We talked about this.     We'll go past that.   And we've

     19   talked a good deal about --

     20   A       Yes.

     21   Q       -- Dr. Martell and Dr. Dietz so we don't need to go

     22   back there.    But you did -- there is one important point about

     23   the way that a mental health professional approaches Mrs.

     24   Montgomery's history and experience because is it fair to say

     25   that if you -- if your construct of Mrs. Montgomery is that she


                                          1694
                                                                       C-051
52




      1   Q       And so would having a video camera trained on you and

      2   microphone clipped to your lapel so that you are constantly

      3   aware of the fact that everything you say is being recorded and

      4   will be played back to people you don't even know who, would

      5   that also be a barrier --

      6   A       I think that would be very obstructive to a person

      7   handling an interview well.

      8   Q       And, Dr. Porterfield, getting back to your clinical

      9   interview of Mrs. Montgomery, you have seen her a total of

     10   three times; is that right?

     11   A       Yes.    That's correct.

     12   Q       Two days in March of 2016 and once in September?

     13   A       Yes.    Correct.

     14   Q       And those were both lengthy visits.   Did you -- do you

     15   know about how long you spent with Mrs. Montgomery?

     16   A       Yeah.   I think I spent about 11 hours, you know, about

     17   18 hours, 19 hours.

     18   Q       During the time that you spent with Mrs. Montgomery,

     19   did you observe physical, involuntary physiological reactions

     20   from her when you were discussing --

     21   A       Absolutely.

     22   Q       Can you describe those?

     23   A       Sure.   Ms. Montgomery became very anxious and agitated

     24   at times, shifting in her seat, crying, getting hot, and having

     25   to sort of, you know, shake her clothing to release air.    She


                                            1704
                                                                     C-052
53




      1   became -- she gagged several times, literally had sort of a

      2   physical gag reflex when talking about sexual abuse.        I think

      3   that's most of what I remember.

      4   Q       If I could have just one moment, please.

      5                Thank you, Dr. Porterfield, that's all I have.        The

      6   government may have some questions.

      7                THE COURT:   We'll take a break now.     I'll be back at

      8   five minutes till eleven.

      9                (Recess taken at 10:40 a.m.)

     10                MS. HENRY:   I forgot one thing, Your Honor.    May it

     11   please the Court.    I apologize.

     12                THE COURT:   Okay.

     13                MS. HENRY:   Thank you.     I had forgotten to move into

     14   evidence Movant's Exhibit No. 155, which is a hard copy of Dr.

     15   Porterfield's PowerPoint which was displayed in court today.             A

     16   copy has been provided to opposing counsel.        We would move that

     17   it be accepted into evidence.

     18                MR. KETCHMARK:   And I have no objection to that,

     19   Your Honor.

     20                THE COURT:   Received.

     21                MS. HENRY:   Thank you, Your Honor.    No further

     22   questions.

     23                THE COURT:   All right.     Mr. Ketchmark.

     24                MR. KETCHMARK:   Thank you, Your Honor.

     25   KATHERINE PORTERFIELD resumed the stand and testified:


                                            1705
                                                                           C-053
54




      1   the clinical presentation that comes from posttraumatic stress.

      2   Q       And, of course, if Dr. Dietz and Dr. Martell had been

      3   provided the extensive biopsychosocial history that you have

      4   been provided, perhaps they wouldn't have had those questions;

      5   fair to say?

      6   A       I don't necessarily agree with that because they were

      7   provided that she was extensively raped for two years and they

      8   said it was consensual.   So I don't know what further

      9   information might have shifted them to not see a 14-year-old

     10   having sex with their stepfather as rape.

     11   Q       Good point.

     12             The concept of complex posttraumatic stress disorder

     13   has been around since about 1993 or even earlier than that; is

     14   that correct?

     15   A       Oh, yes.

     16   Q       And, in fact, I'm holding in front of me a book,

     17   Treating Complex Traumatic Stress Disorder by a --

     18   A       Dr. Courtois and Julian Ford, two leaders in the field

     19   of traumatology.

     20   Q       And, as you say, the concept of posttraumatic stress

     21   disorder will be in the ICD-11.   What is the ICD?

     22   A       The ICD is the International Classification of Diseases

     23   11th edition, which is coming out.   It is the internationally

     24   recognized diagnostic formula, framework rather, that is used

     25   in the United States for all medical disorders and almost all


                                        1710
                                                                     C-054
55




      1   insurance, and it is actually -- sorry to drill down for a

      2   moment, but the complex posttraumatic stress disorder is

      3   present in ICD-10, the current formulation.          It's called

      4   enduring personality change due to catastrophic stress.            The

      5   coming edition has simplified and classified it as complex

      6   posttraumatic stress disorder.       So it is in existence.

      7   Q       And, in fact, the concept of complex posttraumatic

      8   stress disorder was a generally accepted clinical diagnosis at

      9   the time of Mrs. Montgomery's trial?

     10   A       Widely used.

     11   Q       Thank you.

     12                MS. HENRY:   No further questions.

     13                MR. KETCHMARK:    No additional questions.

     14                THE COURT:     All right.    Thank you, Dr. Porterfield.

     15                THE WITNESS:     Thank you.

     16                THE COURT:     You're excused.

     17                (Witness excused.)

     18                MS. HARWELL:    Good morning, Your Honor.     Movant

     19   would call Siddhartha Nadkarni.

     20                THE COURT:     Right up here, please.

     21   SIDDHARTHA NADKARNI, being sworn by the courtroom deputy,

     22   testified:

     23   DIRECT EXAMINATION BY MS. HARWELL:

     24   Q       Dr. Nadkarni, if you will state your full name and

     25   spell it for our court reporter, please.


                                             1711
                                                                             C-055
56




      1   A        Shaughnessy.   Who trafficked her child out to the

      2   plumber, to the electrician who told her it was necessary for

      3   her to do this in order to get the services.     So she developed

      4   a mindset of coping mechanisms that had already been groomed by

      5   her stepdad who had been bathing her naked, disciplining her

      6   naked as early as eight or nine years old.

      7   Q        You mentioned the role of parents and I think you

      8   talked about parents teaching coping mechanisms.     So we'll skip

      9   over this slide.    In your opinion, did Ms. Montgomery ever

     10   become a complete integrated person?

     11   A        She is better now than she's ever been.    She is with

     12   the antipsychotic medication with the addition of Risperidone

     13   and with the addition of that treatment for years now, not just

     14   for months.   It takes years to train a brain.    She's better

     15   now.   And then even now she says there are certain thoughts

     16   that she can't entertain.    There are certain behaviors.   But

     17   she's much better in functioning in the world.

     18   Q        The way you discuss the role of parents and the way in

     19   which parents are to teach coping mechanisms, does the absence

     20   of those sort of coping mechanisms in Ms. Montgomery's history

     21   explain why she followed her mother around for years and years?

     22   A        Well, Ms. Harwell, you don't have an absence of coping

     23   mechanisms.   You have a substitution of coping mechanisms.

     24   Q        Help me understand the difference.

     25   A        Right.    Children are going to cope.   Children are going


                                          1784
                                                                        C-056
57




      1             THE COURT:   All right.      I will allow the government

      2   to cross on those lines if they choose to.

      3             MS. HENRY:   Just to be clear, Mr. Valenti, you're

      4   referring strictly to the criticism of the behavioral image?

      5             MR. VALENTI:   Yes, behavioral image.

      6             MS. HENRY:   That's all --

      7             MR. VALENTI:   My reference to Dr. Aguirre will be

      8   that, to the behavioral image.    The first two reports Dr. Gur

      9   created he actually talks highly of Dr. Gur.

     10             MS. HENRY:   Thank you.      I appreciate that

     11   clarification.

     12   DIRECT EXAMINATION BY MS. HENRY:

     13   Q       Now, Dr. Gur, if you could state your name for the

     14   record and spell your first and last name, please.

     15   A       My name is Ruben Gur, R-u-b-e-n, G-u-r.

     16   Q       And, Dr. Gur, how are you employed?

     17   A       Sorry?

     18   Q       How are you employed?    What's your job?

     19   A       Sorry.   I'm a professor with tenure at the University

     20   of Pennsylvania at the Perelman School of Medicine.        My primary

     21   appointment is in the Department of Psychiatry.      My secondary

     22   appointments are in neurology and radiology, and I am a member

     23   of the graduate group in neuroscience that awards Ph.D.s in

     24   neuroscience.

     25   Q       Explain what that group is.


                                          2028
                                                                         C-057
58




      1   A       Explain --

      2   Q       What does that group do?      I'm sorry.

      3   A       So in order to get a Ph.D. you have to go to a graduate

      4   school, and the graduate department that awards Ph.D.s in

      5   neuroscience is called the neuroscience graduate group, and I

      6   am a member of that group.   So if people want to get a Ph.D. in

      7   neuroscience, they can work under my supervision.

      8   Q       Thank you.

      9             And I think we talked a little bit before court that

     10   you're a little bit hard of hearing and I need to make sure to

     11   speak into the microphone.

     12   A       Yeah.   I'm sorry.   Working on it.

     13   Q       Sure.   If you don't understand -- if you don't hear me,

     14   you let me know and I'll try to speak louder.

     15   A       Okay.

     16   Q       Okay.   Thank you.

     17             Doctor, I notice on your CV that your office address

     18   is the Brain Behavior Laboratory at the Department of

     19   Psychiatry at the University of Pennsylvania.      Can you tell the

     20   Court what the Brain Behavior Laboratory is?

     21   A       The Brain Behavior Laboratory is a laboratory that I

     22   established around 1982, and it's dedicated to using

     23   neuroimaging in order to understand brain and behavior.

     24   Q       You founded that laboratory?

     25   A       Yes.


                                         2029
                                                                       C-058
59




      1   Q        And how -- what is your professional occupation?    What

      2   kind of a mental health expert are you?

      3   A        I am an expert in neuropsychology and neuroimaging.

      4   Q        So let's go back through your educational degree and

      5   we'll come forward to your current occupation.   What is your --

      6   what are your degrees in?

      7   A        I received a Bachelor's Degree in Psychology and

      8   Philosophy from the Hebrew University in Jerusalem in 1970.         I

      9   then came to the United States, obtained my Master's Degree in

     10   Clinical Psychology in 1971 at Michigan State University, my

     11   Ph.D. also in Clinical Psychology in 1973 from Michigan State

     12   University, and I did postdoctoral training in neuroscience at

     13   the Stanford University, 1973, '74, and clinical postdoctoral

     14   training in clinical psychology and neuropsychology at the

     15   University of Pennsylvania '74 and '76, concurrent with my

     16   appointment there as an assistant professor in the Department

     17   of Psychology.

     18   Q        Have you been at the University of Pennsylvania ever

     19   since?

     20   A        I've been at the University of Pennsylvania since 1974.

     21   Q        And in what capacity did you first begin to serve at

     22   the University of Pennsylvania?

     23   A        First I came as an assistant professor in the

     24   Department of Psychology.   Then I moved to the medical school

     25   where I was promoted to associate professor, then got tenure


                                        2030
                                                                      C-059
60




      1   and then promoted to full professor, I believe, in 1989 or

      2   thereabouts.    So since then I've been full professor with

      3   tenure at the University of Pennsylvania School of Medicine.

      4   Q        And what courses do you teach at the University of

      5   Pennsylvania School of Medicine?

      6   A        I used to teach courses in psychology, abnormal

      7   psychology, brain and behavior.    Since moving to the medical

      8   school, my teaching is much more -- much more a part of my

      9   work.   So I teach primarily medical students, graduate

     10   students, postdoctoral fellows, and I participate in classes.

     11   I've taught a couple of undergraduate seminars since I joined

     12   medical school.    In the medical school I participated in

     13   teaching brain and behavior, human neurobiology, and

     14   neuroimaging.

     15   Q        So by profession would you describe yourself as a

     16   neuropsychologist?

     17   A        Yes.

     18   Q        And are you board certified?

     19   A        Yes.   I'm board certified by the American Board of

     20   Professional Psychology with a subspecialty of clinical

     21   neuropsychology.

     22   Q        Are you also a diplomat in clinical neuropsychology?

     23   A        Yes.

     24   Q        What does that mean?

     25   A        It means that you pass a higher level of qualification


                                          2031
                                                                        C-060
61




      1   that is needed for just practicing in the field.

      2   Q        Do you also conduct research?

      3   A        Yes.    That's what I do most of my time.

      4   Q        And what areas of research -- what's your research

      5   focus?

      6   A        My research focus is on neuropsychology and

      7   neuroimaging both in healthy populations looking at the effects

      8   of age and sex differences and the specific brain disorders.

      9   Most of my work has been done on psychosis, but I've done

     10   neuroimaging and neuropsychology work in a variety of other

     11   brain disorders ranging from seizure disorders, epilepsy,

     12   Alzheimer's disease, Parkinson's disease, stroke, cerebral

     13   vascular disease, and several other disorders.

     14   Q        And when you conduct your research, do you do that with

     15   a multidisciplinary team?

     16   A        Yes.    Most of my work requires a multidisciplinary

     17   team.

     18   Q        And what sorts of mental health professionals are

     19   involved in your multidisciplinary team?

     20   A        In a typical study that involves neuroimaging and

     21   neuropsychology, there will be a neurologist, psychiatrist,

     22   nuclear medicine experts, physicists, radiologists, chemists,

     23   statisticians.    Most papers will have at least one of each.

     24   Q        And do you often use students as well as those other

     25   multidisciplinary experts?


                                          2032
                                                                       C-061
62




      1   A        Students?

      2   Q        To assist you in data collection and that sort of

      3   thing?

      4   A        Yes.    There are students at all levels that work in the

      5   laboratory.     And depending on the level, they will collect

      6   data, analyze data; and when there are graduate students and

      7   postdoctoral fellows, they will conduct some independent

      8   research and deal with a larger range of responsibilities; and

      9   if they make substantial contributions to the work, then they

     10   coauthor the paper that will report the results.

     11   Q        And you're the director of this laboratory, so

     12   essentially you're the boss of all these people who are working

     13   under you?

     14   A        Yes.

     15   Q        Okay.    That may be an oversimplification but you're the

     16   figurehead at the top?

     17   A        Yes.    It doesn't quite work like in a military setup.

     18   It is more like herding cats.    But I'm responsible for what the

     19   lab is doing, and I have supervisory responsibility to the

     20   students and more junior faculty.      We have several faculty also

     21   in the laboratory.

     22   Q        You work collaboratively; is that fair to say?

     23   A        Yes.

     24   Q        And when you reach conclusions with respect to -- well,

     25   I'm going to get back to individual clients in a minute.


                                          2033
                                                                       C-062
63




      1             Do you have any hospital or administrative

      2   appointments?

      3   A       Yes.

      4   Q       Where at?

      5   A       My main hospital appointment is at the Veterans

      6   Administration Hospital, the Philadelphia VA.   Until recently I

      7   was a quarter of my time there.   Now I've cut it to half of

      8   that because of the bigger involvement I have in the research,

      9   and my job at the VA is to help develop clinical research and

     10   consult on especially complicated cases where the staff may

     11   have a patient who has more than one problem.   For example,

     12   they may have traumatic brain injury and they may suffer from

     13   posttraumatic stress disorder and they may have other

     14   psychiatric complications.

     15   Q       So the veterans who are being treated at the VA if they

     16   present with a particularly difficult comorbid diagnosis,

     17   you're brought in to consult on the case?

     18   A       Yes.

     19   Q       To assist in patient care for that veteran?

     20   A       Correct.

     21   Q       Are you licensed?

     22   A       Yes.

     23   Q       Where are you licensed?

     24   A       In the Commonwealth of Pennsylvania.

     25   Q       Have you received any -- I know you've received a lot


                                       2034
                                                                      C-063
64




      1   of honors and awards.   Are there any ones in particular that

      2   stand out and are relevant for your testimony today?

      3   A       Report?

      4   Q       Awards.

      5   A       Awards?

      6   Q       Yes.

      7   A       Yes.   I think probably the most significant awards were

      8   the Lieber Prize from the Brain & Behavior Research Foundation

      9   that I received together with my wife, Raquel, and the George

     10   Miller Prize from the American Psychological Association for

     11   distinguished contribution in a specific article.

     12   Q       What was that article?

     13   A       That was an article that looks at sex differences in

     14   brain and behavior.

     15   Q       In addition to those professional credentials that you

     16   possess, do you serve on any editorial or advisory boards?

     17   A       Yes.   I'm on several editorial boards of brain behavior

     18   journals.   I'm actually editor, meaning that an editor who

     19   makes the final decision about accepting manuscripts for the

     20   journal, Brain and Cognition.

     21               I also served over the years in what is called Study

     22   Sections, which are groups of experts -- and the National

     23   Institutes of Health constitute in order to review grant

     24   applications from around the country, and currently I'm

     25   chairing a committee called APDA, A-P-D-A, which stands for the


                                          2035
                                                                      C-064
65




      1   committee that decides on grants in the area of Adult

      2   Psychopathology and Disorders of Aging.

      3   Q          So if someone wants to apply to the National Institutes

      4   of Health for a grant in that particular area, you have been

      5   vested with authority to help decide whether or not that grant

      6   will be given?

      7   A          The decision about grants funding depends on the

      8   deliberations of the committee such as the one I chair, and so

      9   all the grants in this area will come to my committee, and the

     10   committee meets three times a year and goes over all these

     11   grants and assigns scientific merit ratings; and based on the

     12   scientific merit, the institute director decides which grants

     13   to fund.

     14   Q          And the National Institutes of Health is a government

     15   organization; is that correct?

     16   A          Yes.

     17   Q          And so the United States government has seen fit to put

     18   you as chairman of that committee?

     19   A          Yes.

     20   Q          And you serve as the editor for the journal of Brain

     21   and Cognition?

     22   A          It's a journal called Brain and Cognition.

     23   Q          Is it a peer-reviewed journal?

     24   A          I'm sorry?

     25   Q          Is it a peer-reviewed journal?


                                          2036
                                                                        C-065
66




      1   A       Oh, yes.        This is a peer-reviewed journal.

      2   Q       Do you also -- have you also received grants from the

      3   National Institutes of Health?

      4   A       Yes.     I've been -- I've received grants from the NIH

      5   since around the time when I came to Penn.       I would say

      6   probably since around 1976.

      7   Q       So you routinely and regularly receive grants to do

      8   your research?

      9   A       Yes.

     10   Q       And does that research include the use of neuroimaging?

     11   A       Yes.

     12   Q       And that would include MRI scans and PET scans which

     13   are the subject here?

     14   A       Yes.     Yes.

     15   Q       You also are an expert in other areas of neuroimaging

     16   such as FMRI; is that correct?

     17   A       Yes.     I've been among the first to publish in this

     18   area, and there are several other MR methodologies that I use

     19   routinely in my work.

     20   Q       But FMRI was not used in Mrs. Montgomery's case?

     21   A       No.

     22   Q       Can you tell the Court about your grant applications

     23   with NASA?

     24   A       Well, I have several grants from NASA and I participate

     25   in other grants and they include neuropsychology and


                                             2037
                                                                         C-066
67




      1   neuroimaging.     The methods we have developed have been adapted

      2   now by NASA for use in astronauts, and they are used in study

      3   of astronaut analog conditions.

      4               So NASA funds research on earth in conditions that

      5   resemble space flight and so you can learn from those

      6   conditions about effects of space flight.      So one of our grants

      7   from NASA is to look at people who spend the winter in

      8   Antarctica and we do imaging and neurocognitive measurement in

      9   those people before they leave; and then when they get back

     10   from winter over in Antarctica, we do those studies immediately

     11   and then follow up those individuals.

     12               I also have a grant to look at neurocognitive

     13   performance of high-performing individuals who are at the level

     14   of astronauts and also the astronaut candidates and ground

     15   control people.

     16   Q         In addition to those grants, are there any other grant

     17   funding -- or I guess I should say your CV is 50 pages in

     18   length?

     19   A         It is exactly -- all the information here is what the

     20   school requires us to put there.       So it's in the format of

     21   the -- required by the University of Pennsylvania.

     22   Q         And your assistant was kind enough to send us the

     23   most-up-to-date CV yesterday afternoon and I've marked that as

     24   Movant's Exhibit 156.    Do you have a copy of that in front of

     25   you?


                                          2038
                                                                        C-067
68




      1   A       Yes.

      2   Q       And is that curriculum vitae, which at the top is dated

      3   August 2016, an accurate representation of your professional

      4   accomplishments, including articles, presentations,

      5   commentaries, editorial boards, grant application, committees,

      6   all these things?

      7   A       Yes.   I just noticed there was one piece of information

      8   in that CV that was not updated.

      9   Q       What is that?

     10   A       And that is my h-index.     That has not been updated.

     11   Q       Can you tell the Court what an h-index is?

     12   A       H-index is a single number that is now increasingly

     13   considered as reflecting scientific stature of an individual.

     14   That number indicates the number of papers that an individual

     15   published in peer-reviewed journals that were cited that number

     16   of times.   So an h-index of ten means that an individual

     17   published ten papers that were cited at least ten times each,

     18   and that is considered to be the best index right now for

     19   gauging a scientist's stature in the field.

     20   Q       What is your h-index now?

     21   A       So in this CV it still is an h-index of 109.

     22   Q       I'm sorry, Dr. Gur.   What page?

     23   A       On page 6.

     24   Q       On page 6.   Okay.   Thank you.

     25   A       So that's two indices.     One is the h-index and the


                                         2039
                                                                      C-068
69




      1   other is the i10-index, which means how many manuscripts have

      2   you published that were cited at least ten times.     If a

      3   manuscript is cited ten times, it's considered sort of an ace

      4   in the sense that an Air Force pilot who downs ten enemy planes

      5   would be called an ace.   So that's an index that reflects

      6   whether your work is being cited by other scientists.

      7   Q       So from August of 2016 to today your h-index went from

      8   109 to what?

      9   A       120.

     10   Q       And the other index?

     11   A       The h10-index [sic].

     12   Q       Okay.

     13   A       It was 349.    I believe it's now over 400.

     14   Q       Okay.    And where does that place you -- we've talked

     15   about the fact that you're kind of a humble guy, but where does

     16   that place you in terms of scientific stature for perspective

     17   for the Court?

     18   A       Well, there is an annual release of the list of

     19   scientists who have a 100 or higher h-index, and in the whole

     20   world there are about 1,500 scientists with an h-index of 100

     21   or higher.

     22   Q       So you are in the top 1,500 analysts internationally?

     23   A       According to that index.

     24   Q       Now, Dr. Gur, I note that you had a publication in --

     25   let's talk first about your behavioral image.   Can you tell the


                                         2040
                                                                       C-069
70




      1   Court what the -- you know what?          I'm going to get you

      2   qualified before we talk about behavioral image.

      3                MS. HENRY:     Your Honor, I would move to accept Dr.

      4   Gur as an expert in the field of neuropsychology and

      5   neuroimaging.

      6                MR. VALENTI:    I don't have any problem with that,

      7   Your Honor, with the exception of behavioral imaging.            I need

      8   to cross at some length.

      9                THE COURT:     I will consider his opinions.

     10                MS. HENRY:     Thank you, Your Honor.

     11   Q          (By Ms. Henry)    Let's talk, Dr. Gur, about the

     12   behavioral image and let's break it apart.          First of all, could

     13   you describe for the Court succinctly what the behavioral image

     14   is intended to be?

     15   A          Well, because there are -- there was a proliferation in

     16   the field of neuropsychology, the National Institutes of Mental

     17   Health were concerned that neuropsychologists will interpret

     18   results of neuropsychological testing in relation to brain

     19   functioning.

     20                With their funding we led a project where we invited

     21   the top four neuropsychologists in the country at the time who

     22   had the most experience in clinical neuropsychology, and with

     23   them we asked them to rate each neuropsychological test result

     24   with regard to the brain regions that are implicated by these

     25   results.    So they put numbers.


                                             2041
                                                                             C-070
71




      1                So, for example, if there is a test of verbal

      2   fluency, we know that verbal fluency is affected by lesions in

      3   the left frontal region.      So a deficit in verbal fluency would

      4   get a high number in the left frontal region and all other

      5   regions will get numbers depending on the probability that the

      6   lesion in those areas would produce a deficit in verbal

      7   fluency.

      8                So the four experts went over each one of the tests

      9   that were available at the time and produced a table of weights

     10   that indicated which brain regions would be implicated if there

     11   is a deficit in that particular measure.

     12   Q          So I want to ask you some more about that, but, first

     13   of all, I'd like to talk about these four top experts.       Did you

     14   just go pick your four buddies to do this?

     15   A          The four --

     16   Q          Four buddies.    Were these just four pals of yours who

     17   you chose to assist you in this study?

     18   A          No.   No.   These were -- these are quite intimidating

     19   people and I was still junior at the time.      I was hoping to

     20   enlist their collaboration on that project and I'm delighted

     21   that they agreed.

     22                One of them was from Penn so he -- I knew him well

     23   before that project.       The others were from other universities.

     24   It was Arthur Benton from the University of Iowa, Edith Kaplan

     25   who was from the Boston VA and Harvard, Harvey Levin who was


                                            2042
                                                                        C-071
72




      1   from the University of Texas, and the one who was from Penn was

      2   Andrew Saykin.     But they were selected because they were

      3   recognized leaders in this area, not because of any personal

      4   relation or knowledge I had of them.

      5   Q          So were these top experts in neuropsychology at the

      6   time?

      7   A          How?

      8   Q          Were they top experts in neuropsychology?

      9   A          Yes.   Yes.   I think everybody would agree that these

     10   are to this day considered among the big giants of the field.

     11   Q          And was the concern that -- we know with

     12   neuropsychological tests that there's a gross result -- and

     13   that's my word -- that's reported but there's also subscale

     14   results?

     15   A          Correct.

     16   Q          Were you trying to get the granularity of the

     17   information that could be obtained from these subscale results?

     18   A          So, yes, but with a specific notion that we need to

     19   have reliable ways of relating cognitive performance to brain

     20   regions, to the functioning of brain systems.

     21   Q          Is it fair to say that the behavioral image is itself

     22   designed to be simply a graphic representation of the

     23   information that you're able to glean from the

     24   neuropsychological testing?

     25   A          Yes, absolutely.    The behavioral image is not designed


                                            2043
                                                                        C-072
73




      1   to replace clinical judgment or standard clinical

      2   interpretation of the test results.   It is just designed to

      3   help standardize the way we -- the way we relate to brain

      4   regions to a particular pattern of performance.

      5   Q         And did you get a patent on the behavioral image?

      6   A         Well, first -- I mean -- yes, I got a patent for the

      7   behavioral image.

      8   Q         Before you got a patent for the behavioral image, did

      9   you have to subject it to peer review and have it published?

     10   A         So it's a little complicated.   In fact, if you publish

     11   something, then you automatically lose the right for patent.

     12   You can still get the U.S. patent if you apply within a year of

     13   the publication.    I didn't know that.   So we published the

     14   paper, and then the university told us we should go through to

     15   get a patent because they thought it was a patentable idea.

     16               So we went ahead and got the patent.   That is a U.S.

     17   patent.   But in order to get a patent, you have to demonstrate

     18   to the Patent Office that your method is valid and reliable.

     19   Q         Where did you publish your results of the behavioral

     20   image?

     21   A         The first paper and then some subsequent papers were

     22   published in a journal called Neuropsychiatry, Neuropsychology,

     23   and Behavioral Neurology.

     24   Q         And are those peer-reviewed journals?

     25   A         Yes.


                                         2044
                                                                        C-073
